DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that a lid comprising a frame defining a central aperture therein, the frame having a profile complimentary to the rim of the tray to removably engage to the rim; and a sealing film comprising a first film surface and an opposing second film surface, the first film surface being permanently affixed to the lid to cover the central aperture, the second film surface being releasably sealed to the tray such that when a user draws the lid away from the tray, the first film surface remains affixed to the lid and disengages from the tray.  For example, the closest reference found, Bagley, teaches a conventional tray with a separate carrier for one or more preservatives and a wrapping material but does not teach a lid comprising a frame defining a central aperture therein, the frame having a profile complimentary to the rim of the tray to removably engage to the rim; and a sealing film comprising a first film surface and an opposing second film surface, the first film surface being permanently affixed to the lid to cover the central aperture, the second film surface being releasably sealed to the tray such that when a user draws the lid away from the tray, the first film surface remains affixed to the lid and disengages from the tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733